Citation Nr: 1734953	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-27 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1976 to April 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was afforded a January 2017 videoconference hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran filed a claim for a TDIU in June 2012.  He indicated in a June 2012 statement that his job had been in a warehouse and as a cook.  He stated it had been increasingly difficult for him to do either of those jobs because the pain became more than he could tolerate.  He noted that his employer deemed him an accident risk and he was therefore fired from the position.  Further, he indicated he has not worked since October 2010.

Generally, to be eligible for a schedualar TDIU, a percentage threshold must be met.  38 C.F.R. § 4.16(a).  If there is only one service-connected disability, or two or more with the same etiology or affecting the same body system, the disability rating must be 60 percent or more.  If there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  Marginal employment shall not be considered substantially gainful employment.  Id.

Here, the Veteran is service connected for right AC joint separation (rated at 
20 percent from July 29, 2011), cervical spine degenerative disease (rated at 20 percent from April 26, 2012), left upper extremity radiculopathy associated with cervical spine degenerative disease (rated at 20 percent from April 26, 2012) and right upper extremity radiculopathy associated with cervical spine degenerative disease (rated at 20 percent from April 26, 2012).  His combined rating is 60 percent and his service-connected disabilities can all be treated as one disability under 38 C.F.R. § 4.16 (a) because they have the same etiology, an in-service motor vehicle accident.  Therefore, the schedular requirements for a TDIU have been met. 

During the most recent July 2012 VA examination, the Veteran reported that he has difficulty walking and is limited by knee, hip and back pain, as well as by dyspnea on exertion.  He indicated that he would not be able to tolerate the standing required at his previous jobs (warehouseman and then cook).  He further reported that all movements of his head and neck increase his pain and numbness in his arms, and he has limited motion in the right arm.  The examiner noted the Veteran had been unemployed for two years at that point and was on chronic pain medication.  With regard to his cervical spine, she indicated "all physical labor is going to be problematic at best and not tolerated."  She noted sedentary work is not precluded and work as a cook or warehouseman would be problematic.

Thereafter, the Veteran was afforded a January 2017 Board hearing in which he suggested that his service-connected conditions have worsened preventing employment.  He testified that he suffers flare-ups of his upper extremity radiculopathy which can last for six to eight hours.  He stated his symptoms worsen while performing activities of daily living, including cooking, getting out of bed and taking a shower.  He noted sudden movements of his neck cause sharp burning pain and he has not driven in more than six years due to his symptoms.  He further noted his pain is so severe he has difficulty focusing.

The Veteran has not been afforded a VA examination to address employability in over five years.  Additionally, evidence has been received subsequent to the July 2012 VA examination suggesting he may be unable to secure or follow a substantially gainful occupation as a result of service-connected disability.

The Board notes that the United States Court of Appeals for the Federal Circuit has held that VA is not always required to obtain a single examination that considers the combined effects of a veteran's service-connected disabilities in all TDIU claims.  See Geib v. Shinseki, 733 F.3d. 1350 (Fed. Cir. 2013).  However, in the Veteran's case, the Board finds that the record is insufficient to evaluate the combined effect of his service-connected disabilities without such an opinion.

The Veteran has not been specifically afforded a VA opinion as to the functional impairment from his service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities.  Thus, the Board will remand this matter to afford the Veteran such a VA opinion.

In light of the remand, any relevant ongoing VA treatment records should be requested on remand.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records since January 2015, to include from the Portland VA Medical Center.

2.  Thereafter, obtain a VA medical opinion regarding the effect of the Veteran's service-connected disabilities, namely his neck and upper extremities, on his employability.  The Veteran need not be reexamined unless the VA examiner determines that such an examination is required to render the requested opinion.

The examiner is asked to provide a full description of the effect the service-connected disabilities have on the Veteran's ability to secure or follow a substantially gainful occupation (including the combined effects), when considering his educational background and vocational experience, but not his age or nonservice connected conditions.

The examiner should discuss the Veteran's lay evidence, including his contention that he is no longer capable of working as a cook or in a warehouse, his most recent full time employment.  A complete rationale must be provided for all opinions rendered.

3.  Finally, readjudicate whether a TDIU is warranted.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

